Citation Nr: 1515168	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-18 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

REMAND

The Veteran served on active duty from June 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  Thereafter, additional evidence in the form of a statement from the Veteran's wife was submitted.  

The Veteran asserts that his PTSD symptoms are more severely disabling than the current 50 percent rating reflects.  Specifically, he asserts that since an October 2010 VA examination his symptoms have worsened to include suicidal thoughts, nightmares, and flashbacks of the traumatic experience.  He reported symptoms of depression, startled response, and anxiety in crowds.  The Veteran also stated that he had recently reached 20 years sobriety from alcohol.  See Hearing Transcript at 5, 8-9.  

Additionally, the Veteran's wife has stated that the Veteran experienced difficulty sleeping, startle response to loud noises, unprovoked anger, and that he isolated himself from family and friends.  The Veteran's wife explained a specific incident when the Veteran believed that he was back in Vietnam.  She stated that one night the Veteran "dashed to the floor behind [their] couch;" he told her to remain silent and "the gooks were coming.  [She] had to lie on the floor with [the Veteran] until he felt [they] were safe."  The Veteran's wife also explained that he experienced nightmares and at times "in a very unfamiliar voice he cries 'help me, help me."'

The most recent treatment records for PTSD are dated in 2012.  See VA Treatment Records located in Virtual VA.  This evidence indicates that worsening may have occurred.  Specifically, the Veteran's May 2014 testimony and the May 2014 statement provided by his wife also support the claim of worsening of the Veteran's PTSD symptoms.  Accordingly, on remand a new VA examination should be provided to assess the current severity of the Veteran's PTSD.  See 38 C.F.R. § 3.159(c).

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  After completing the action requested above, schedule the Veteran for an examination to determine the current severity of his PTSD.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  (Review should include the records obtained pursuant to the development sought in paragraph 1 above.)  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's PTSD.  Findings necessary to apply the rating criteria should be elicited from the examiner, and a GAF score in accordance with DSM-IV should be sought.  (The Board recognizes that the Veterans Benefits 

Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014)).  

The examiner must also determine whether PTSD has caused the Veteran to be unable to obtain or maintain substantially gainful employment, including what types of employment activities are limited because of this disability and what types of employment, if any, are feasible given his functional impairment.

The examiner must provide a rationale for each opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

